Exhibit 4.31 STATE BANK OF VIETNAM SOCIALIST REPUBLIC OF VIETNAM No. 98/NHNN-QLNH Independence - Freedom – Happiness Ha Noi, 09 January , 2012 To: BONG MIEU GOLD MINING COMPANY LIMITED Re: Gold export Regarding the Application No. 470-11/BGM dated 22 November 2011 from Bong Mieu Gold Mining Company Limited for gold export, the State Bank of Vietnam hereby respond as below: 1. We approve Bong Mieu Gold Mining Company Limited to export 410 kg (four hundred and ten kilograms) of gold bullion bars (with gold content ranging from 60.00% to 99.99%) produced by the Company in year 2012 to be refined and traded overseas. 2. Bong Mieu Gold Mining Company Limited is only permitted to export the type of gold specified in Article 1 of this letter and is requested to conform to regulations on gold export and import as well as relevant stipulations. 3. This approval shall take effect until the end of 31 December 2012. Distribution: - As above - Le Minh Hung, the Deputy Director (to report) - General Department of Customs - The State Bank of Vietnam - Danang - File For the Director of the State Bank For Director of Foreign Exchange Control Department (signed and sealed) Dao Xuan Tuan STATE BANK OF VIETNAM SOCIALIST REPUBLIC OF VIETNAM No. 99/NHNN-QLNH Independence - Freedom – Happiness Ha Noi, 09 January , 2012 To: PHUOC SON GOLD COMPANY LIMITED Re: Gold export Regarding the Application No. 657-11/PSGC dated 22 November 2011 from Phuoc Son Gold Company Limited for gold export, the State Bank of Vietnam hereby respond as below: 1. We approve Phuoc Son Gold Company Limited to export 600 kg (six hundred kilograms) of gold bullion bars (with gold content ranging from 60.00% to 99.99%) produced by the Company in year 2012 to be refined and traded overseas. 2. Phuoc Son Gold Company Limited is only permitted to export the type of gold specified in Article 1 of this letter and is requested to conform to regulations on gold export and import as well as relevant stipulations. 3. This approval shall take effect until the end of 31 December 2012. Distribution: - As above - Le Minh Hung, the Deputy Director (to report) - General Department of Customs - The State Bank of Vietnam - Danang - File For the Director of the State Bank For Director of Foreign Exchange Control Department (signed and sealed) Dao Xuan Tuan
